SKOPIL, Jr.,
concurring in part and dissenting in part.
In concur in the panel’s decision to affirm the district court’s finding that Campbell violated a condition of his supervised release by failing to refrain from the use of a controlled substance. In my view, that decision is sufficient for us also to affirm the sentence imposed. Thus, I dissent from the majority’s determination that Campbell must be resentenced.
The record indicates that the district court applied the Revocation Table in U.S.S.G. § 7B1.4(a) and sentenced Campbell to 18 months in prison based solely on his Grade B violation, namely, the possession of cocaine. The district court sentenced Campbell for his Grade B violation and not for any of the Grade C violations because U.S.S.G. § 7B1.1(b) states that “[w]here there is more than one violation of the conditions of supervision, ... the grade of the violation is determined by the violation having the most serious grade.” The district court thereby fully complied with § 7Bl.l(b). It makes no difference for sentencing purposes whether Campbell also committed three or four Class C violations. Accordingly, I would affirm the sentence imposed rather than remand for resentencing.